DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.116

A request for consideration under the after final consideration pilot program 2.0  examination under 37 CFR 1.116, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.116, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.116.  Applicant's submission filed on  has been entered.
 
Response to Arguments

Applicant’s arguments, see amendments to claims and remarks, filed on 9/1/2022, with respect to claims 1-6,10-19 have been fully considered and are persuasive.  The rejection under 35  USC 112 b  of claims 1-6, and 10-19 has been withdrawn. 


Allowable Subject Matter

Claims 1-6, 10-19 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Referring to the claim 1 the closest prior art of record fails to teach or reasonably suggest the limitation of a bidirectional gas discharge tube (GDT) comprising: a discharge chambeat least one insulating barrier at least partially defining the discharge chamber, wherein the at least one insulating barrier is spaced apart from each of the first cathode and the second cathode by a distance of  approximately 0.5 to 1 millimeter; wherein the at least one insulating barrier defines a recess through which the control grid extends radially toward an external surface, the recess having a depth dimension of at least three- times a width dimension, wherein the depth dimension is parallel to the control grid; and a seal disposed in the recess defined by the at least one insulating barrier, the seal formed around the control grid.  Hence, claim 1 and depending claims 2-6 are also allowed.

Referring to the claim 10 the closest prior art of record fails to teach or reasonably suggest the limitation of a bidirectional gas discharge tube (GDT) comprising: the discharge chamber, wherein the at least one insulating barrier is/are spaced apart from  each of the first cathode and the second cathode by a distance of approximately 0.5 to 1 millimeter; wherein the at least one insulating barrier defines a first space between the first control grid and the at least one insulating barrier, and a second space between the second control grid and the 47621630.1AMENDMENT AND RESPONSE TO FINAL OFFICE ACTION Application Number: 16/740,096 Attorney Docket No.: 19441-1820 (507886-US-1) Page 5 of 8 at least one insulating barrier, the first space and the second space being in a range of approximately 0.5 to 1.0 millimeters.  Hence, claim 1 and depending claims 11-19 are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Claims 1-6, 10-19 are allowed.

Claims 7-9 and 20 are cancelled by applicant.

Prior art :   Referring to the claim 1, 10 the closest prior art of record  US7643265,  US4596945, US4890040, US5055748, US6417604, US8169145, US10186842, US10685805 and  Non Patent Literatures  by Dan M Goebel Hollmann and Ozturk teaches A bidirectional gas discharge tube (GDT) comprising: a discharge chamber; a first cathode disposed within said discharge chamber and comprising a first face; a second cathode disposed within the discharge chamber and comprising a second face, wherein the first face and the second face are plane-parallel; a gas disposed within said discharge chamber and configured to insulate said first cathode from the second cathode; a control grid disposed between the first cathode and the second cathode within the discharge chamber, the control grid configured to generate an electric field to initiate establishment of a conductive plasma between the first cathode and the second cathode to close a conduction path extending between the first cathode and the second cathode; at least one insulating barrier at least partially defining the discharge chamber but fails to teach or reasonably suggest non-obvious subject matter indicated above, the structure disclosed in the instant application.  Hence, it is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250. The examiner can normally be reached 8AM-5.30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        9/3/2022